Detailed Action
This action is in response to application filed on 09/30/2021 which is continuation of application no. 15/915860 filed on 03/08/2018, which further claims priority to provisional application no. 62/574123 filed 10/18/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.
Claim 1 is rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 09/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 09/30/2021 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11163943 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claim 1 of the present application is disclosed by claim 1 of U.S. Patent No. 11163943 B2.   
    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bracey et al. (US 20050278630 A1, referred hereinafter as D1) in view of Commarford et al. (US 20100037158 A1, referred hereinafter as D2). 

As per claim 1, D1 discloses, 
A method for obtaining information in a form field-by-form field manner for an application being filled out by a user, the method comprising, (D1, title, abstract, 0032). 
storing, at a memory of a device, the application, the application having a plurality of form fields, the application being accessible to other devices over a network connection, (D1, 0014, figures 1, 3, shows/discloses storing data/applications accessible via client device 170 over network 105).  
determining, by one or more processors on the device, that the user is accessing the application from a user's device, the user's device distinct from the device, (D1, 0014, figure 1, 0037 discloses client device 1780 accessing application to perform various functions.) 
generating, by the one or more processors, a session identifier (ID) for the user accessing the application, the session ID including a timestamp, (D1, 0049 discloses generating session ID and timestamp.). 
determining, by the one or more processors, that a state within a form field of one of the plurality of form fields is in focus, (D1, 0032, 0042, 0047 discloses determining and/tracking user focus in a specific session having plurality of form fields)). 
collecting, by the one or more processors any data entered into the form field; and combining, by the one or more processors, all of the collected data and the session ID into a single user data file, (D1, 0049 discloses generating xml file having collection of session data (e.g. entered form field data) as wells as session ID). 
D1 fails expressly disclose –
the state of the form field being in focus when the user selects the form field
determining, by the one or processors, that the state within the form field is no longer in focus
initiating, by the one or processors, a countdown; the countdown timer initiating when the one or more processors determine that form field is no longer in focus, 
collecting, by the one or more processors and when the countdown timer reaches zero, any data entered into the form field. 
D2 (0023-0024, figure 3) discloses the state of the form field being in focus when the user selects the form field (e.g. tabs into/clicks any of fields); determining, by the one or processors, that the state within the form field is no longer in focus (e.g. advance command); initiating, by the one or processors, a countdown; the countdown timer initiating when the one or more processors determine that form field is no longer in focus (e.g. after advance command is initiated), and collecting, by the one or more processors and when the countdown timer reaches zero, any data entered into the form field (e.g. after countdown, the user is allowed/able to input data in any and/or all remaining fields). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include: the state of the form field being in focus when the user selects the form field; determining, by the one or processors, that the state within the form field is no longer in focus; initiating, by the one or processors, a countdown; the countdown timer initiating when the one or more processors determine that form field is no longer in focus; collecting, by the one or more processors and when the countdown timer reaches zero, any data entered into the form field.  This would have been obvious for the purpose of making it easier for a user to interact with a form (D2, 0006-0007). 

	
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144